          Case 1:18-cr-00150-DLC Document 36 Filed 01/25/19 Page 1 of 5


PAULETTE L. STEWART
Assistant U.S. Attorneys
U.S. Attorney=s Office
901 Front Street, Suite 1100
Helena, MT 59626
Phone: (406) 457-5120
FAX: (406) 457-5130
Email: paulette.stewart@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 UNITED STATES OF AMERICA,                     CR 18-150-BLG-DLC

                        Plaintiff,
                                               OFFER OF PROOF
           vs.

 GENE CHRISTIAN COLLINS,

                         Defendant.

                                     THE CHARGE

      The defendant, Gene Christian Collins, is charged in the indictment with two

counts of felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

                               PLEA AGREEMENT

      There is no plea agreement in this case. The defendant’s plea to the

indictment without the benefit of a plea agreement is most favorable disposition of

the case against the defendant. See Missouri v. Frye, 132 S. Ct. 1399 (2012).

                                          1
              Case 1:18-cr-00150-DLC Document 36 Filed 01/25/19 Page 2 of 5


                                        PENALTIES

         Each count of the indictment subjects the defendant to a maximum penalty of

ten years imprisonment, a $250,000 fine, three years of supervised release, and a

$100 special assessment. The indictment also contains a forfeiture allegation for the

firearms and ammunition listed in the offenses.

                                        ELEMENTS

         In order for the defendant to be found guilty of each charge in the indictment,

the United States must prove each of the following elements beyond a reasonable

doubt:

              • First, the defendant knowingly possessed a firearm;

              • Second, the firearm had been transported from one state to another; and

              • Third, at the time the defendant possessed the firearm, the defendant had

                 been convicted of a crime punishable by imprisonment for a term

                 exceeding one year.

                               ANTICIPATED EVIDENCE

         If this case was tried in United States District Court, the United States would

present the following evidence:

         1.    On October 30, 2018, about 2:00 in the morning, Gene Christian Collins, a

               federal felon, possessed and shot himself with a Hi-Point 9 mm caliber

               semi-automatic pistol in Billings, Montana. Again, on November 28,


                                             2
     Case 1:18-cr-00150-DLC Document 36 Filed 01/25/19 Page 3 of 5


     2018, Collins possessed a loaded, Ruger .357 Magnum revolver in

     Billings, Montana. In April 2000, Collins was convicted of bank robbery

     in the U.S. District Court, Central District of California.

2.   On October 30, 2018, about 2:00 in the morning, Billings Police

     Department Officers responded to the Billings Clinic based on a report that

     a gunshot victim was in route to the clinic for treatment. The officers

     arrived prior to the complainant/victim.    The officers saw a car pull up

     and a man (later identified as Collins) with a gunshot wound to his left leg.

     The officers also noticed a bullet hole in the driver’s side door.

3.   The officers talked to Collins’ girlfriend who drove him to the hospital.

     She eventually told the officers that Collins shot himself in the left leg

     while he was driving the car. They immediately switched places and she

     drove him to the hospital. Collins threw the handgun out the window into

     a field near the intersection of Wicks and Saint Andrew, near Planned

     Parenthood.

4.   Additional officers went to the area of Wicks and Saint Andrews in

     Billings, where his girlfriend said Collins threw the gun out the car

     window. The officers found a loaded, Hi-Point, model C9, 9 mm caliber

     semi-automatic pistol (serial number P1875147), on the south side of

     Wicks Lane across from the Conoco gas station. The pistol was about six


                                    3
     Case 1:18-cr-00150-DLC Document 36 Filed 01/25/19 Page 4 of 5


     feet from the roadway. The officers noted that the pistol had been broke

     in half: the upper metal slide part of the gun had broken away from the

     lower half of the gun.

5.   On November 28, 2018, police officers were flagged down by Denny’s

     employees in downtown Billings. The employees said that two suspects

     passed a counterfeit $100 bill to pay for their meal. They provided a

     description of the male and female suspects.

6.   The officers located the two suspects, identified as Gene Christian Collins

     and his girlfriend, near the 2700 block of 8th Avenue North. While being

     interviewed, Collins fled from the officers on foot. An officer followed

     Collins. While fleeing, the officer observed Collins remove a handgun

     from his pocket and throw the handgun. Officers eventually caught

     Collins and arrested him on an outstanding arrest warrant. The officers

     then recovered a loaded Ruger, model SP101, .357 Magnum caliber

     revolver, serial number 574-29490, that Collins had thrown.

7.   On November 28, 2018, agents interviewed Collins at the Yellowstone

     County Detention Facility. After waiving his Miranda rights, Collins

     said he shot himself on October 30, 2018, with the Hi-Point pistol. He

     picked up the firearm from under the seat and it went off. He placed the

     firearm under the seat. He then threw the firearm out the window,


                                   4
     Case 1:18-cr-00150-DLC Document 36 Filed 01/25/19 Page 5 of 5


     somewhere on Wicks – there was a gas station across the street. On

     November 28, 2018, Collins ran from the police because he had the

     firearm (the Ruger revolver). He bought the revolver from a man earlier

     the same day and paid $60 for it.

8.   The case agent verified Collins’ federal conviction through the receipt of a

     certified copy of Judgment and probation/commitment order dated April 3,

     2000, and filed April 6, 2000, in the United States District Court in the

     Central District of California for bank robbery in violation of 18 U.S.C. §

     2113(a) in case number CR-98-125.

9.   Neither firearm listed above were manufactured in the State of Montana.

     Therefore, they both traveled in interstate commerce before Collins

     possessed them.

Respectfully submitted this 25th day of January, 2019.

                                 KURT G. ALME
                                 United States Attorney

                                 /s/ Paulette L. Stewart
                                 Assistant U.S. Attorney
                                 Attorney for Plaintiff




                                    5
